DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-13, is/as filed on 12/10/2021 are currently pending. Claim(s) 1-13 is/are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-13 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one spacer element is provided within the planar structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "venting cavity is in air-conducting connection with the blind-hole end of the filament cavity" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-13 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiez (US 2009/0083925 – of record) in view of Ferguson (US 2012/0041337- of record).
Regarding claim 1, Mathiez teaches a mold insert defining at least one filament cavity (202) and comprising a stack of at least a first insert plate (212) and a second insert plate (211), wherein the first insert plate has a front face that closely abuts a front face of the second insert plate (see Fig. 40, Fig. 41c and Fig. 42a-b;[0168] and [0175-0178]); at least a portion of the at least one filament cavity (202) is provided in at least one of the front faces of the first insert plate and the second insert plate such that the filament cavity is open at a top surface of the mold insert but does not extend to a bottom surface of the mold insert (see Figs. 40 and 41a-41c;[0168-0170]). 
Mathiez does not explicitly teach a venting cavity is provided in the front face of the insert plate in which the portion of the at least one filament cavity is provided, which venting cavity is in air-conducting connection with the blind-hole end of the filament cavity and the venting cavity has a depth in a direction essentially perpendicular to the front face of the respective first or second insert plate in which the venting cavity is provided, the depth being in a range of between 1 µm and 20 µm.  
In the same filed of endeavor, injection molding, Ferguson teaches a mold (700) comprising a first mold half (710) in contact with a second mold half (705), a venting cavity is provided (see annotated Fig. 7 below; [0092], [0094] and [0099]), wherein venting of the cavity serves as an exit region near the mold cavity to allow displaced air to leave the cavity, thus allowing for more uniform filling of the mold cavity with molten polymeric material, as explained by Ferguson (see [0099)).  Ferguson further teaches the venting cavity is in air-conducting connection with a blind-hole end of the filament cavity and the venting cavity has a depth in a direction essentially perpendicular to the front face of the respective first or second insert plate in which the venting cavity is provided, the depth being in a range of between 1 pm and 20 pm (see Fig. 7 below; [0092], [0094] and [0099]).  
Since Mathiez teaches that it is advantageous to drive out the air through vents located at the end of each cavity forming a bristle (see [0055] and [0067]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modify the mold insert as taught by Mathiez by a venting cavity is provided in the front face of the insert plate in which the portion of the at least one filament cavity is provided, which venting cavity is in air-conducting connection with the blind-hole end of the filament cavity and the venting cavity has a depth in a direction essentially perpendicular to the front face of the respective first or second insert plate in which the venting cavity is provided, the depth being in a range of between 1 pm and 20 pm as taught by Ferguson. A person of ordinary skill in the art would make such a modification in order to allow displaced air to leave the cavity, thus allowing for more uniform filling of the mold cavity with molten polymeric material (see [0099] of Ferguson).





    PNG
    media_image1.png
    257
    468
    media_image1.png
    Greyscale


Regarding claim 2, Mathiez in view of Ferguson further teaches the mold insert, wherein several filament cavities (202) are provided in the same front face (see Fig. 40 and Fig. 41c;[0168] and [0175-0179] of Mathiez) and the venting cavity is in air-conducting connection with each of the blind-hole ends of the filament cavities (see annotated Fig. 7 above;[0099] of Ferguson).  
Regarding claim 3, Mathiez in view of Ferguson further teaches, wherein the venting cavity is an essentially planar structure…, and wherein at least one spacer element is provided within the planar structure, the spacer element comprising a portion of the front face that was not removed when the venting cavity was formed (see annotated Fig. 7 above;[0099] of Ferguson) 
The combination of  Mathiez and Ferguson discloses the claimed invention except for venting cavity having a width in a range of between 500 micrometer to 50 millimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to venting cavity having a width in a range of between 500 micrometer to 50 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to venting cavity having a width in a range of between 500 micrometer to 50 millimeter for the purpose of allowing for more uniform filling of the mold cavity with molten polymeric material. (Please see MPEP 2144.05 I for further details).
Regarding claim 4, Mathiez further teaches the mold insert, comprising at least three insert plates (211,212,213), wherein two of the insert plates are a first end plate (213) and a second end plate (211), each having one front face, and at least one insert plate (212a) being a center insert plate having two front faces, and wherein each of these front faces is in close abutment with one of the front faces of the first and second insert end plates (see Figs. 42a-42b;[0177-0183]).  
Regarding claims 5 and 12, The combination of  Mathiez and Ferguson discloses the claimed invention except for wherein the at least one center insert plate has a thickness from 0.5 mm to 5.0 mm and the thickness of 0.7 mm to 2.0 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the at least one center insert plate has a thickness from 0.5 mm to 5.0 mm and the thickness of 0.7 mm to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to wherein the at least one center insert plate has a thickness from 0.5 mm to 5.0 mm and the thickness of 0.7 mm to 2.0 mm in order to improve a molding process and improve efficiency. (Please see MPEP 2144.05 I for further details).

Regarding claim 6, Mathiez in view of Ferguson further teaches the mold insert, wherein the at least one filament cavity (202) has a diameter at the top side of the insert in a range of between 0.3 mm to 0.8 mm, wherein the filament cavity tapers towards its blind-hole end with a deforming angle in the range of between 0.1 degrees and 1.0 degrees over at least about half the length of the filament cavity (see Figs. 41a-41c and Figs. 42a-42b;[0062],[0171],[0177] of Mathiez and annotated Fig. 7 above;[0099] of Ferguson).  
Regarding claim 7, Mathiez in view of Ferguson further teaches the mold insert, wherein at least one of the insert plates (212) has an essentially hollow shape selected from the group consisting of a cylinder-like shape, a frustum-like shape, and a cone-like shape (see Figs.40 and 41a-41c of Mathiez).  
Regarding claim 8, Mathiez in view of Ferguson further teaches the mold insert, wherein a top surface of the mold insert (212) has a depression defining at least a portion of a base of a unitary brush head having a base and at least one filament that extends from the base (see Figs.40 and 41a-41c;[0177-0178] of Mathiez).   
Regarding claim 9, Mathiez in view of Ferguson further teaches an injection-molding machine comprising the mold insert of claim 1 (see Figs.40 and 41a-41c; [0139] and [0168]).  
Regarding claim 10, Mathiez in view of Ferguson further teaches the injection-molding machine, wherein the injection molding machine is capable to be arranged to push the insert plates of the mold insert together with a compression force inhibiting that the insert plates open under the applied pressure during the injection process (see Figs.40 and 41a-41c; [0139],[0168] and [0177-0178]).  
Regarding claim 11, Mathiez in view of Ferguson further teaches the mold insert, wherein the venting cavity has a depth in a range of between 2 pm and 10 pm (see annotated Fig. 7 above; [0092], [0094] and [0099]).  
Regarding claim 13, Mathiez in view of Ferguson further teaches the mold insert, wherein the at least one filament cavity has a diameter at the top side of the insert in a range of between 0.4 mm and 0.6 mm (see annotated Fig. 7 above; [0092], [0094] and [0099]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743